NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                  DAVID O. EVANS,
                  Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2017-2319
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:16-cv-00717-EJD, Senior Judge Edward
J. Damich.
                ______________________

               Decided: August 29, 2018
               ______________________

    LOUISE PARIS, Louise Paris Attorney at Law, Canton,
MI, for plaintiff-appellant.

    SONIA MARIE ORFIELD, Commercial Litigation Branch,
Civil Division, United States Department of Justice,
Washington, DC, for defendant-appellee. Also represent-
ed by ROBERT EDWARD KIRSCHMAN, JR., DOUGLAS K.
MICKLE, CHAD A. READLER.
                ______________________
2                                    EVANS v. UNITED STATES




Before LOURIE, O’MALLEY, and WALLACH, Circuit Judges.
WALLACH, Circuit Judge.
     Appellant David O. Evans appeals an order of the
U.S. Court of Federal Claims dismissing his claims for
military back pay, disability retirement benefits, and
review of an Army Board for Correction of Military Rec-
ords (“ABCMR”) decision for lack of jurisdiction. See
Evans v. United States, No. 1:16-cv-00717-EJD (Fed. Cl.
May 31, 2017) (“May 31 Order”) (J.A. 2–4). Mr. Evans
also contends that the Court of Federal Claims erred
when it issued three orders that: (1) denied his motions
to reconsider or modify the judgment (“the Post-Judgment
Motions”); (2) precluded him from filing further motions
for reconsideration; and (3) threatened sanctions if addi-
tional motions were filed in contradiction of its order. See
Evans v. United States, No. 1:16-cv-00717-EJD (Fed. Cl.
June 5, 2017) (“June 5 Order”) (J.A. 55); Evans v. United
States, No. 1:16-cv-00717-EJD (Fed. Cl. June 8, 2017)
(“June 8 Order”) (J.A. 57); Evans v. United States, No.
1:16-cv-00717-EJD (Fed. Cl. July 5, 2017) (“July 5 Order”)
(J.A. 58) (collectively, “the Orders on Appeal”). We have
jurisdiction pursuant to 28 U.S.C. § 1295(a)(3) (2012). We
affirm.
                       BACKGROUND
    Mr. Evans enlisted in the U.S. Army on December 17,
1958. Suppl. App. 1–3. After being court-martialed three
times, id. at 6, and receiving non-judicial punishment
three times, id. at 7, he was separated from the service
due to “undesirable habits or traits of character” with an
“undesirable discharge” on April 21, 1960, id. at 32; see id.
at 3 (stating the date of discharge). Between 1962 and
2015, Mr. Evans submitted four applications for a dis-
charge upgrade and two requests for reconsideration of
previous determinations to the Army Discharge Review
Board (“ADRB”) and ABCMR, all of which were denied.
See id. at 43–195. The ABCMR issued its most recent
EVANS v. UNITED STATES                                   3



denial of a request for discharge upgrade on January 12,
2016 (“the 2016 ABCMR Decision”). Id. at 179.
    On June 20, 2016, Mr. Evans filed a complaint with
the Court of Federal Claims seeking, for the first time,
military back pay, disability retirement benefits, and
Department of Veterans Affairs (“VA”) benefits, and
challenging the 2016 ABCMR Decision denying his re-
quest for a discharge upgrade. J.A. 2, 32–37. In granting
the Government’s motion to dismiss for lack of jurisdic-
tion, J.A. 4–5, the Court of Federal Claims found that
(1) Mr. Evans’s claim for military back pay was filed well
beyond the applicable statute of limitations, J.A. 2–3;
(2) Mr. Evans failed to bring his request for retirement
disability benefits to a proper military board of review
prior to initiating action at the Court of Federal Claims,
J.A. 3; and (3) Mr. Evans’s VA benefits claim must pro-
ceed through a separate adjudicative channel involving
the Board of Veterans Appeals and the U.S. Court of
Appeals for Veterans Claims, J.A. 3. With regard to the
2016 ABCMR Decision, the Court of Federal Claims found
that a request for a discharge upgrade is not a money-
mandating action, and is therefore not within its jurisdic-
tion. J.A. 3–4.
    Following the Order dismissing his Complaint, Mr.
Evans filed three motions for reconsideration, see Pl.’s
Mot. for Recons., Evans v. United States, No. 1:16-cv-
00717-EJD (Fed. Cl. June 4, 2017), ECF No. 61 (“First
Mot. for Recons.”); Pl.’s 2nd Mot. for Recons., Evans v.
United States, No. 1:16-cv-00717-EJD (Fed. Cl. June 6,
2017), ECF No. 63 (“Second Mot. for Recons.”); Pl’s 3rd
Mot. for Recons., Evans v. United States, No. 1:16-cv-
00717-EJD (Fed. Cl. June 7, 2017), ECF No. 65 (“Third
Mot. for Recons.”), all of which were denied, J.A. 55–58.
Following the Third Motion for Reconsideration, the
Court of Federal Claims precluded Mr. Evans “from filing
any further motions for reconsideration.” J.A. 57. Mr.
Evans subsequently filed a Motion to Alter or Amend the
4                                    EVANS v. UNITED STATES




Judgment. Pl.’s Mot. to Alter or Amend J., Evans v.
United States, No. 1:16-cv-00717-EJD (Fed. Cl. June 21,
2017), ECF No. 67 (“Mot. to Alter or Amend”). In its
denial of this motion, the Court of Federal Claims “pre-
cluded [Mr. Evans] from filing any further motions of any
kind” and “directed [the Clerk’s Office] to strike any
further filings, other than a notice of appeal,” stating that
“[the Court of Federal Claims] may enter appropriate
sanctions if any additional filings are made in contradic-
tion of this order.” J.A. 58.
                        DISCUSSION
    I. The Court of Federal Claims Lacked Jurisdiction
    Mr. Evans argues that the Court of Federal Claims
had jurisdiction to hear his claims for military back pay,
claims for disability retirement benefits, and challenge to
the 2016 ABCMR Decision. Appellant’s Br. 14–18. 1 After
stating the applicable standard of review, we consider
each contention in turn.
                  A. Standard of Review
    “We review a Court of Federal Claims decision to dis-
miss for lack of jurisdiction de novo,” and “[t]he [appel-
lant] bears the burden of establishing jurisdiction by a
preponderance of the evidence.” Diaz v. United States,
853 F.3d 1355, 1357 (Fed. Cir. 2017) (citation omitted).
We review jurisdictional findings of fact for clear error.
See Banks v. United States, 314 F.3d 1304, 1308 (Fed. Cir.
2003). “A finding is ‘clearly erroneous’ when although
there is evidence to support it, the reviewing court on the
entire evidence is left with the definite and firm convic-




    1  Mr. Evans does not challenge on appeal the Court
of Federal Claims’ determination regarding his claim for
VA benefits. See generally Appellant’s Br.
EVANS v. UNITED STATES                                   5



tion that a mistake has been committed.” United States v.
U.S. Gypsum Co., 333 U.S. 364, 395 (1948).
                  B. Military Back Pay
     The Court of Federal Claims found it lacked jurisdic-
tion over Mr. Evans’s claim for military back pay because
the relevant six-year statute of limitations had run over
fifty years prior. See J.A. 3. Mr. Evans, however, argues
he is entitled to military back pay under 28 U.S.C.
§ 1491(a)(1) 2 (“the Tucker Act”) because the Army
“breached” its “express contract” between himself and the
Army as a result of what he considers an improper “han-
dling” of his “less than honorable discharge” in 1960.
Appellant’s Br. 13. He asserts that the Court of Federal
Claims possessed jurisdiction to hear his back pay claim
because it “identif[ies] a substantive right for money
damages separate from the Tucker Act.” Id. at 12; see id.
at 12–18 (presenting no source of substantive law upon
which to base his back pay claim other than the Tucker
Act); Reply Br. 6 (citing 37 U.S.C. § 204 (2013) (“the
Military Pay Act”) following a mention of Mr. Evans’s
claim for military back pay). We disagree with Mr. Ev-
ans.
    “In a military discharge case, this court and the Court
of [Federal] Claims have long held that the plaintiff’s
cause of action for back pay accrues at the time of the
plaintiff’s discharge.” Martinez v. United States, 333 F.3d
1295, 1303 (Fed. Cir. 2003). Furthermore, “[e]very claim
of which the United States Court of Federal Claims has
jurisdiction shall be barred unless the petition thereon is



   2   Section 1491(a)(1) states that “[t]he United States
Court of Federal Claims shall have jurisdiction to render
judgment upon any claim against the United States
founded . . . upon any express or implied contract with the
United States.”
6                                   EVANS v. UNITED STATES




filed within six years after such claim first accrues.” 28
U.S.C. § 2501; see John R. Sand & Gravel Co. v. United
States, 457 F.3d 1345, 1354 (Fed. Cir. 2006) (“The six-year
statute of limitations set forth in [§] 2501 is a jurisdic-
tional requirement for a suit in the Court of Federal
Claims.” (citation omitted)).
    Mr. Evans’s military back pay claim is barred by the
six-year statute of limitations. See 28 U.S.C. § 2501; see
also 37 U.S.C. § 204 (stating the conditions under which a
service member is entitled to payment). The relevant
date for jurisdictional purposes is April 21, 1960, the day
Mr. Evans was discharged. Suppl. App. 3 (documenting
the discharge date in U.S. Army Service Record). For
decades, he has repeatedly petitioned the ADRB and
ABCMR for a discharge upgrade to honorable discharge,
but never sought back pay until the June 20, 2016 Com-
plaint filed with the Court of Federal Claims. See J.A. 2–
3. However, the statute of limitations for the Court of
Federal Claims has run; Mr. Evans seeks remuneration
over fifty years too late. See 28 U.S.C. § 2501. He offers
no additional evidence or arguments for why the Court of
Federal Claims has jurisdiction in 2016 to consider his
military back pay claim, see Appellant’s Br. 15–17 (chal-
lenging the Court of Federal Claims’ statute of limitations
finding only with respect to the claim for disability re-
tirement, and not for back pay), and we find none.
            C. Disability Retirement Benefits
    The Court of Federal Claims found that it lacked ju-
risdiction to consider Mr. Evans’s claim for disability
retirement benefits because he had not previously submit-
ted any such claim to a military board competent to
conduct initial review, which is a necessary prerequisite
to Court of Federal Claims jurisdiction. J.A. 3. Mr.
Evans argues that the Court of Federal Claims erred
because “[e]ven though the [disability retirement] claim
was not formally requested at the [ABCMR,] it was an
EVANS v. UNITED STATES                                     7



implied claim and the [ABCMR] could have awarded
damages on [its] own if the [discharge upgrade] was
granted.” Appellant’s Br. 17; see id. (“Since the [ABCMR]
vehemently opposed his upgrade for unclear reasons,
requesting disability [retirement] compensation would
have been denied. The fact that the claim was not raised
to the [ABCMR] specifically should not affect . . . appeal to
the Court [of Federal Claims].”). We disagree with Mr.
Evans.
    “[Military d]isability retirement cases . . . are gov-
erned by 10 U.S.C. § 1201 [(2012)].” Chambers v. United
States, 417 F.3d 1218, 1224 (Fed. Cir. 2005); see 10 U.S.C.
§ 1201(b) (mandating the requirements for disability
retirement benefits, such as “the disability is of a perma-
nent nature and stable,” and “the disability is not the
result of the member’s intentional misconduct or willful
neglect”). As Chambers explained,
    in the context of [§] 1201, Congress has entrusted
    the military boards with the task of determining
    whether a serviceman should be retired for disa-
    bility and therefore . . . no cause of action arises
    (and the statute of limitations does not run) until
    a proper board has acted or declined to act.
417 F.3d at 1224 (internal quotation marks, citation, and
alterations omitted); see Real v. United States, 906 F.2d
1557, 1560 (Fed. Cir. 1990) (“The generally accepted rule
is that claims of entitlement to disability retirement pay
do not accrue until the appropriate board either finally
denies such a claim or refuses to hear it.”). That is,
    [t]he decision by the first statutorily authorized
    board which hears or refuses to hear the claim is
    the triggering event. If at the time of discharge
    an appropriate board was requested by the service
    member and the request was refused or if the
    board heard the service member’s claim but de-
    nied it, the limitations period begins to run upon
8                                    EVANS v. UNITED STATES




    discharge. . . . A subsequent petition to the cor-
    rections board does not toll the running of the lim-
    itations period, . . . nor does a new claim accrue
    upon denial of the petition by the corrections
    board. However, where the [c]orrection [b]oard is
    not a reviewing tribunal but is the first board to
    consider or determine finally the claimant’s eligi-
    bility for disability retirement, the single cause of
    action accrues upon the [c]orrection [b]oard’s final
    decision.
Real, 906 F.2d at 1560 (internal quotation marks and
citations omitted).
    The Court of Federal Claims lacked jurisdiction to
consider Mr. Evans’s claim for military disability retire-
ment benefits because he never submitted an initial
request for such benefits to a competent military board.
See Suppl. App. 43–195 (U.S. Army Records Packets);
Appellant’s Br. 17 (admitting that no disability retire-
ment submission was made to a competent military
board). Rather, Mr. Evans simply repeatedly sought a
discharge upgrade. See, e.g., Suppl. App. 43–47, 61–62,
76–77, 81–82, 98–99, 108, 117–18, 135–37. In addition,
his contention that submission of a disability retirement
claim to the ABCMR was “implied” is unpersuasive. See
Appellant’s Br. 17. We are unaware of any law or regula-
tion authorizing or articulating the definition of an im-
plied submission for benefits, and Mr. Evans offers none.
See generally id. Accordingly, absent initial consideration
of a request for disability retirement benefits by a compe-
tent military board, the Court of Federal Claims is unable
to entertain such a claim. See Chambers, 417 F.3d at
1225 (“[T]he Court of Federal Claims has no jurisdiction
over disability retirement claims until a military board
EVANS v. UNITED STATES                                    9



evaluates a service member’s entitlement to such retire-
ment in the first instance.”). 3
       D. The ABCMR’s Denial of Discharge Upgrade
     The Court of Federal Claims found that it lacked ju-
risdiction to consider Mr. Evans’s challenge to the 2016
ABCMR Decision denying his request for a discharge
upgrade because the request did not entail a “money-
mandating action,” as required by the Tucker Act. J.A. 3
(citing 28 U.S.C. § 1491(a)(1)). Mr. Evans argues that the
Court of Federal Claims had jurisdiction to hear his
discharge upgrade denial claim under the Administrative
Procedure Act (“APA”), 5 U.S.C. §§ 551–559, 701–706,
1305, 3105, 3344, 4301, 5335, 5372, 7521 (2012), which he
alleges allows the Court of Federal Claims to “set aside an
agency action that is arbitrary, capricious, an abuse of
discretion[,] or contrary to law or regulation.” Appellant’s
Br. 17 (citing 5 U.S.C. §§ 702–706). We disagree with Mr.
Evans.
    The jurisdiction of the Court of Federal Claims is dic-
tated by the Tucker Act. See 28 U.S.C. § 1491(a)(1)
(granting the Court of Federal Claims jurisdiction over



   3     Should Mr. Evans file a disability retirement
claim with a competent military board in order to thereby
gain Court of Federal Claims jurisdiction over any poten-
tial subsequent complaint, his claim may still be time-
barred. Pursuant to Chambers,
    [a] service member’s failure to request a hearing
    board prior to discharge . . . can invoke the statute
    of limitations when the service member has suffi-
    cient actual or constructive notice of his disability,
    and hence, of his entitlement to disability retire-
    ment pay, at the time of discharge.
417 F.3d at 1226 (internal quotation marks and citations
omitted).
10                                     EVANS v. UNITED STATES




certain claims against the United States); Fisher v. Unit-
ed States, 402 F.3d 1167, 1172 (Fed. Cir. 2005) (en banc in
relevant part) (“It is hornbook law that the Tucker
Act . . . confers jurisdiction upon the Court of Federal
Claims over the specified categories of actions brought
against the United States.”). Pursuant to the Tucker Act,
an action may be maintained in the Court of Federal
Claims if it is, inter alia, “founded . . . upon any express or
implied contract with the United States, or for liquidated
or unliquidated damages in cases not sounding in tort.”
28 U.S.C. § 1491(a)(1). However, the Tucker Act “is itself
only a jurisdictional statute; it does not create any sub-
stantive right enforceable against the United States for
money damages.” United States v. Testan, 424 U.S. 392,
398 (1976). Rather, “[i]n order to invoke jurisdiction
under the Tucker Act, a plaintiff must point to a substan-
tive right to money damages against the United States.”
Hamlet v. United States, 63 F.3d 1097, 1101 (Fed. Cir.
1995). That is, “[a] plaintiff must assert a claim under a
separate money-mandating constitutional provision,
statute, or regulation, the violation of which supports a
claim for damages against the United States.” James v.
Caldera, 159 F.3d 573, 580 (Fed. Cir. 1998). In United
States v. White Mountain Apache Tribe, the Supreme
Court clarified that
     [i]t is enough . . . that a statute creating a Tucker
     Act right be reasonably amenable to the reading
     that it mandates a right of recovery in damages.
     While the premise to a Tucker Act claim will not
     be lightly inferred, . . . a fair inference will do.
537 U.S. 465, 473 (2003) (internal quotation marks and
citations omitted); see United States v. Mitchell, 463 U.S.
206, 216–17 (1983) (“[T]he claimant must demonstrate
that the source of substantive law he relies upon can
fairly be interpreted as mandating compensation by the
Federal Government for the damages sustained.” (inter-
nal quotation marks and citations omitted)).
EVANS v. UNITED STATES                                       11



    The Court of Federal Claims lacked jurisdiction to
hear Mr. Evans’s challenge to the 2016 ABCMR Decision
because a discharge upgrade is not money-mandating.
We have held that “[the Tucker Act] gives the [Court of
Federal Claims] power to order the correction of military
records only incident of and collateral to its award of a
money judgment.” Voge v. United States, 844 F.2d 776,
781 (Fed. Cir. 1988) (emphasis added) (internal quotation
marks omitted). Whereas § 1201 “is money-mandating
because when the requirements of the statute are
met . . . [,] the member is entitled to compensation,”
Fisher, 402 F.3d at 1175 (en banc in relevant part), no
such entitlement springs from a discharge upgrade, see
Voge, 844 F.2d at 781. Moreover, because we agree the
Court of Federal Claims lacked jurisdiction over Mr.
Evans’s other claims involving money-mandating stat-
utes, see supra Section I.B–C, his discharge upgrade claim
is not “incident of and collateral to,” Voge, 844 F.2d at
781, any “money-mandating constitutional provision,
statute, or regulation,” James, 159 F.3d at 580. The APA
does not extend the jurisdiction of the Court of Federal
Claims and is not a money-mandating source of law. See
Wopsock v. Natchees, 454 F.3d 1327, 1333 (Fed. Cir. 2006)
(“[T]he APA does not authorize an award of money dam-
ages at all; to the contrary, . . . § 702[] specifically limits
the Act to actions ‘seeking relief other than money dam-
ages.’”). Thus, Mr. Evans’s discharge upgrade claim
cannot be entertained.
II. The Court of Federal Claims Did Not Abuse Its Discre-
tion When It Denied Mr. Evans’s Post-Judgment Motions
              and Precluded Further Filing
    Mr. Evans claims that the Court of Federal Claims
erred when it denied the Post-Judgment Motions, pre-
cluded him from further filings (save for a notice of ap-
peal), and threatened him with sanctions if he violated
this preclusion. See Appellant’s Br. 10, 18; J.A. 55–58
12                                   EVANS v. UNITED STATES




(Orders on Appeal). We present the standard of review
and then consider each argument in turn.
                  A. Standard of Review
    We review the Court of Federal Claims’ denial of the
Post-Judgment Motions, its preclusion of filings, and its
threat of sanctions for an abuse of discretion. See 1-10
Indus. Assocs., L.L.C. v. United States, 528 F.3d 859, 867
(Fed. Cir. 2008) (“We review an order imposing sanctions
under the abuse of discretion standard.” (citation omit-
ted)); Mass. Bay Transp. Auth. v. United States, 254 F.3d
1367, 1378 (Fed. Cir. 2001) (“[We] review[] the Court of
Federal Claims’ denial of [Appellant’s] motion to modi-
fy/reconsider for abuse of discretion.” (citations omitted)).
“An abuse of discretion occurs when a court misunder-
stands or misapplies the relevant law or makes clearly
erroneous findings of fact.” Renda Marine, Inc. v. United
States, 509 F.3d 1372, 1379 (Fed. Cir. 2007).
              B. The Post-Judgment Motions
    In his Post-Judgment Motions, Mr. Evans alleged,
under Rules 59 and 60 of the Rules of the Court of Federal
Claims (“RCFC”), that the Court of Federal Claims mis-
characterized the Complaint and the case in its May 31
Order and therefore addressed the wrong matter. See
First Mot. for Recons. 2–4 (contending, inter alia, that the
May 31 Order both relied upon an incorrect page length of
the Complaint and found that Mr. Evans’s claims lacked
case support, and that “these factors indicate there was
an error in identifying the case to be dismissed”); Second
Mot. for Recons. 2–4 (similar); Third Mot. for Recons. 2–4
(similar); Mot. to Alter or Amend 1–3 (similar); see also
RCFC 59 (governing when a court may reconsider its
ruling or modify a judgment or order); RCFC 60 (govern-
ing when a court may grant relief from a judgment or
order). Mr. Evans argued that these errors warranted
reconsideration of his case or relief from the Order dis-
missing it for lack of jurisdiction. See, e.g., First Mot for
EVANS v. UNITED STATES                                      13



Recons. (requesting that the Court of Federal Claims
reconsider and reverse the dismissal or grant Mr. Evans
relief from the May 31 Order).
     In its June 5 Order, the Court of Federal Claims first
clarified the relevant rule at issue, such that “[Mr. Evans]
alleges clerical error or mistake under RCFC 60 (b)(1).”
J.A. 55; see RCFC 60(b)(1) (stating that relief from an
“order” may be granted due to “mistake, inadvertence,
surprise, or excusable neglect”). The Court of Federal
Claims then detailed how it had referenced and accurate-
ly characterized the correct case filing date and Com-
plaint page length in the original May 31 Order. See J.A.
55 (explaining how the Complaint attached “exhibits so
that the document was 155 pages in length”). Mr. Evans’s
subsequent motions for reconsideration and Motion to
Alter or Amend the Judgment put forth arguments identi-
cal to those in his First Motion for Reconsideration. See
Second Mot. for Recons. 2–4; Third Mot. for Recons. 2–4;
Mot. to Alter or Amend 1–3. In due course, the Court of
Federal Claims denied the Second Motion for Reconsider-
ation, J.A. 56, denied the Third Motion for Reconsidera-
tion and precluded Mr. Evans “from filing any further
motions for reconsideration,” J.A. 57, and denied the
Motion to Alter or Amend and precluded Mr. Evans “from
filing any further motions of any kind except, if he intends
to do so, a [n]otice of [a]ppeal,” J.A. 58. In the final deni-
al, the Court of Federal Claims also stated that it “may
enter appropriate sanctions if any additional filings are
made in contradiction of this order.” J.A. 58. Mr. Evans
argues that the Court of Federal Claims’ actions violated
“his [c]onstitutional due process rights.” Appellant’s Br.
18. We disagree.
    The Court of Federal Claims did not abuse its discre-
tion because its actions were proper applications of the
RCFC and fell within its broad discretion to manage its
courtroom and cases. Under RCFC Rule 59, the Court of
Federal Claims may reconsider its ruling or modify it for
14                                    EVANS v. UNITED STATES




any reason previously relied on for similar action by a
federal court or “upon the showing of satisfactory evi-
dence, cumulative or otherwise, that any fraud, wrong, or
injustice has been done to the United States.” RCFC Rule
59(a)(1). Under RCFC Rule 60, the lower court may grant
relief from an order due to “mistake, inadvertence, sur-
prise, or inexcusable neglect.” RCFC Rule 60(b)(1). The
Post-Judgment Motions do not raise issues meriting
reconsideration of or relief from the original May 31 Order
or its modification. Given Mr. Evans’s primary conten-
tions were that the Court of Federal Claims misstated the
page length and filing date of the Complaint, see, e.g.,
First Mot. for Recons. 2–4, the Court of Federal Claims
correctly interpreted the Post-Judgment Motions to be
alleging at most clerical errors and supported its denial of
said allegations with evidence of record, see J.A. 55.
Therefore, the Court of Federal Claims did not abuse its
discretion, much less violate any of Mr. Evans’s constitu-
tional rights, by denying this motion and subsequent ones
that raised identical, frivolous allegations.
C. Preclusion of Further Filing and Threatened Sanctions
    Given the repetitious contentions of Mr. Evans’s fil-
ings, the Court of Federal Claims did not abuse its discre-
tion, or violate any of Mr. Evans’s constitutional rights, by
precluding further submissions and threatening sanctions
should this preclusion be flouted.         In Chambers v.
NASCO, Inc., the Supreme Court stated that
     certain implied powers must necessarily result to
     our [c]ourts of justice from the nature of their in-
     stitution, powers which cannot be dispensed with
     in a [c]ourt, because they are necessary to the ex-
     ercise of all others. For this reason, [c]ourts of
     justice are universally acknowledged to be vest-
     ed . . . with power to impose silence, respect, and
     decorum, in their presence, and submission to
     their lawful mandates. These powers are gov-
EVANS v. UNITED STATES                                    15



   erned not by rule or statute but by the control
   necessarily vested in courts to manage their own
   affairs so as to achieve the orderly and expeditious
   disposition of cases.
501 U.S. 32, 43 (1991) (internal quotation marks and
citations omitted). Furthermore, in relevant part, Rule
11(b) of the RCFC states that all representations made to
the Court of Federal Claims may not be, inter alia, “pre-
sented for any improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of
litigation,”    or “by a nonfrivolous argument,” RCFC
11(b)(1)–(2), and must “have evidentiary support,” RCFC
11(b)(3). In turn, RCFC 11(c) authorizes the Court of
Federal Claims to “impose an appropriate sanction on
any . . . party” that submits a motion with content contra-
ry to the certifications made pursuant to RCFC 11(b).
After responding to the claims of Mr. Evans’s First Motion
for Reconsideration, see J.A. 55, it was well within the
Court of Federal Claims’ discretion to preclude Mr. Evans
from making further filings and to threaten sanctions
when he continued submitting material containing sub-
stantially the same allegations.
                         CONCLUSION
   We have considered Mr. Evans’s remaining argu-
ments and find them unpersuasive. Accordingly, the
Orders on Appeal of the U.S. Court of Federal Claims are
                         AFFIRMED